

116 S3557 IS: To amend the Internal Revenue Code of 1986 to terminate required minimum distributions under tax-favored retirement plans.
U.S. Senate
2020-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3557IN THE SENATE OF THE UNITED STATESMarch 21, 2020Mr. Paul introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to terminate required minimum distributions under tax-favored retirement plans.1.Termination of required minimum distribution rules(a)In generalSection 401(a)(9) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(I)Termination of minimum required distributionThe requirements of this paragraph shall not apply for any calendar year after 2019..(b)Eligible rollover distributionsThe last sentence of section 402(c)(4) of the Internal Revenue Code of 1986 is amended to read as follows: If all or any portion of a distribution after December 31, 2019, is treated as an eligible rollover distribution but would not be so treated if the minimum distribution requirements under section 401(a)(9) had applied during the year of the distribution, such distribution shall not be treated as an eligible rollover distribution for purposes of section 401(a)(31) or 3405(c) or subsection (f) of this section. .(c)Effective dates(1)In generalThe amendments made by this section shall apply for calendar years beginning after December 31, 2019.(2)Provisions relating to plan or contract amendments(A)In generalIf this paragraph applies to any pension plan or contract amendment, such pension plan or contract shall not fail to be treated as being operated in accordance with the terms of the plan during the period described in subparagraph (B)(ii) solely because the plan operates in accordance with this section.(B)Amendments to which paragraph applies(i)In generalThis paragraph shall apply to any amendment to any pension plan or annuity contract which—(I)is made pursuant to the amendments made by this section, and(II)is made on or before the last day of the first plan year beginning on or after January 1, 2022.In the case of a governmental plan, subclause (II) shall be applied by substituting 2023 for 2022. (ii)ConditionsThis paragraph shall not apply to any amendment unless during the period beginning on the effective date of the amendment and ending on December 31, 2020, the plan or contract is operated as if such plan or contract amendment were in effect.